Citation Nr: 1636344	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to December 1945.  He died in January 2011.  The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida. 

A videoconference hearing in front of the undersigned Veterans Law Judge was held in October 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA file. 

In November 2013, the Board remanded the claim for further development.

In May 2016, the Board requested an expert opinion from a doctor at the Veterans Health Administration (VHA).  In June 2016, the VHA expert provided a medical opinion.  On July 1, 2016, the Board provided the appellant 60 days to respond to the VHA expert opinion.  That 60-day period has expired, and the representative indicated that they had no further argument or evidence to submit.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2011.  The death certificate lists the cause of death as ruptured abdominal aneurysm due to or as a consequence of interstitial pulmonary fibrosis.  Other significant conditions contributing to death but not resulting in the underlying cause of death are the following: chronic renal failure, acute renal failure, and prostate cancer.

2.  During the Veteran's lifetime, service connection was in effect for tinnitus and bilateral hearing loss.

3.  Clear and unmistakable evidence establishes that the Veteran had asthma prior to his period of active duty.

4.  The record does not show by clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated during his period of active duty.

5.  The preponderance of competent and credible evidence shows that the asthma did not cause or aggravate the interstitial pulmonary fibrosis.

6.  The preponderance of competent and credible evidence reveals that the asthma did not cause or aggravate the ruptured abdominal aneurysm.

7.  The preponderance of competent and credible evidence reflects that the asthma did not cause; did not contribute substantially or materially to his death; did not combine to cause his death; did not aid or lend assistance to the production of his death; and did not render the Veteran materially less capable of resisting the effects of the fatal ruptured abdominal aneurysm or interstitial pulmonary fibrosis.



CONCLUSION OF LAW

A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1111, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

VA's duty to notify was satisfied by letters on May 25, 2011; July 26, 2011; August 12, 2011; and September 23, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the RO obtained service treatment records as well as VA and private treatment records.  The Board obtained a VHA expert opinion.  The Board notes that the VHA expert opinion report provides sufficient findings so as to allow the Board to evaluate the nature and severity of the Veteran's asthma and to determine whether the asthma is related to his cause of death.  Therefore, the Board finds that this VHA expert opinion report is adequate on which to base a decision.

Pursuant to the remand directives, VA issued a statement of the case in August 2015 on the issue of entitlement to service connection for bronchial asthma for accrued purposes, an inextricably intertwined issue.  The appellant, however, did not file a VA Form 9 to perfect an appeal of that service-connection claim.  Therefore, VA complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

In order to establish service connection for the cause of a veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute a contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as carcinoma and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The provisions of 38 U.S.C.A. §§ 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

Analysis

The Veteran died in January 2011.  The death certificate lists the cause of death as ruptured abdominal aneurysm due to or as a consequence of interstitial pulmonary fibrosis.  Other significant conditions contributing to death but not resulting in the underlying cause of death are the following: chronic renal failure, acute renal failure, and prostate cancer.  Chronic renal failure, acute renal failure, and prostate cancer were diagnosed decades after service.  The service treatment records do not show any symptoms of renal failure or prostate cancer or diagnoses of those disorders.  There is no competent and credible evidence that the Veteran had chronic renal failure, acute renal failure, or prostate cancer in service or that any of those three disorders was compensably manifested within a year of separation from active service.  Neither the appellant nor her representative has asserted that the two types of renal failure and prostate cancer are in any way related to active service.

Interstitial pulmonary fibrosis and a ruptured abdominal aneurysm were diagnosed decades after service.  Service treatment records do not reveal a diagnosis of interstitial pulmonary fibrosis or a ruptured abdominal aneurysm.  Pulmonary fibrosis was first diagnosed in 20008, and an aneurysm was first diagnosed in January 2011.  There is no competent and credible evidence that the Veteran had interstitial pulmonary fibrosis or a ruptured abdominal aneurysm in service or that a ruptured abdominal aneurysm was compensably manifested within one year of active service.

Instead, the appellant asserts that the Veteran had asthma in service and that his asthma is related to the cause of his death.  She asserts that his asthma caused his pulmonary fibrosis.

A November 1944 entrance examination report reflects that the respiratory system was normal and that asthma was not diagnosed.  Thus, the asthma was not noted on entrance into service and the Veteran was entitled to the presumption of soundness as to the asthma.

The next matter is whether there is clear and unmistakable evidence that the Veteran's asthma preexisted his active service.  A service treatment record dated October 11, 1945, contains a note indicating that the Veteran had a history of asthma since age four.  It was also noted that he occasionally needed adrenaline for relief of his asthma during childhood, and that he was treated from the age of 14 to the age of 18 with monthly injections of prepared solutions that relieved him of all symptoms until the process was discontinued on entry into the Navy.  The October 11, 1945, treatment record also reflects that it was noted six weeks before, coincidentally with his arrival in the Philippine Islands, he began having daily attacks of dyspnea associated with an irritative non-productive cough.  A November 14, 1945, treatment record reveals that adrenaline and vaponephrine relieved attacks that came on every two to four weeks before service and that now came on several times a week.  A December 7, 1945, report of medical survey reflects that it was determined that the Veteran's asthma preexisted service and was not aggravated by service.

The VHA expert opined that it was not clear and unmistakable (i.e., undebatable) that the asthma was not aggravated during the Veteran's service because the asthma became worse during his active duty service as per the records.  The doctor noted that the asthma attacks occurred every two to four weeks before service as compared to several times a week during service.

Given the evidence of an increase in frequency of asthma attacks in service, the Board reaches the conclusion that the record, viewed as a whole, does not show by clear and unmistakable evidence that the Veteran's preexisting asthma was not aggravated during service.  Thus, the preexisting asthma was aggravated by service.

The next matter is whether the asthma is indeed related to the Veteran's cause of death.  Asthma is not listed as a cause of death on his death certificate.  The VHA expert stated that asthma was unlikely to have caused or aggravated interstitial pulmonary fibrosis.  That doctor also stated that asthma was unlikely to have caused or aggravated a ruptured abdominal aneurysm.  The expert added that asthma was unlikely to have caused his death, contributed substantially or materially to his death, combined to cause his death, or to aid or lend assistance to the production of his death.  The doctor also opined that asthma was unlikely to have rendered the Veteran materially less capable of resisting the effects of the fatal ruptured abdominal aneurysm or interstitial pulmonary fibrosis.

The VHA expert stated that the asthma resolved after the Veteran was discharged from service.  The VHA expert noted that the Veteran developed dyspnea in about 2008 and that he was seen by a pulmonary physician who diagnosed interstitial lung disease, probably the usual interstitial pneumonia.  The VHA expert reported that the pulmonary physician mentioned that the Veteran had a history of asthma but not active asthma.  The VHA expert indicated that the Veteran's computerized axial tomography (CAT) scan of the chest was consistent with interstitial lung disease (idiopathic pulmonary fibrosis/usual interstitial pneumonia)  and that the Veteran's multiple pulmonary function tests were consistent with pulmonary fibrosis (restrictive lung disease with reduced diffusion capacity).  The VHA expert concluded that these findings made the diagnosis of asthma in 2008 unlikely.  The VHA expert added that even if the Veteran developed asthma late in life, having asthma did not increase his risk for interstitial lung disease or ruptured aortic aneurysm.  The VHA expert also concluded that the probable predisposing factors for the Veteran's thoracic aneurysm were atherosclerosis and aging and not interstitial pulmonary fibrosis.

The appellant has related the Veteran's asthma to his interstitial pulmonary fibrosis.  Although lay persons are competent to provide opinions on some medical issues, , see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between asthma and pulmonary fibrosis falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran's fatal ruptured abdominal aneurysm was related to service.  Therefore, the preponderance of the evidence is against the claim, and it is denied.






ORDER

Entitlement to service connection for the cause of the Veteran's death.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


